Citation Nr: 1638274	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle, prior to February 11, 2015 (exclusive of the time periods where a temporary total rating has been assigned), and in excess of 40 percent for loss of use of left foot, to include reflex sympathetic dystrophy, as of February 12, 2015.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 1, 2009.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a January 2008 rating decision, the RO granted service connection for a torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle, assigning a 20 percent disability rating and an effective date of August 4, 2007, which is the day following his release from active duty.

A June 2008 rating decision, in pertinent part, continued the 20 percent disability rating for the Veteran's left ankle disability.

In an August 2008 rating decision, the RO denied entitlement to service connection for a left foot condition, to include hallux valgus with bunion, left and right knee conditions, a back condition, and a cervical condition.

A November 2008 rating decision granted a temporary evaluation of 100 percent, effective September 12, 2008, for convalescence from surgical treatment for the Veteran's left ankle disability; a 20 percent disability rating was assigned from January 1, 2009.  May and July 2009 rating decisions extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until February 28, 2009, with a 20 percent disability rating effective March 1, 2009.

An August 2009 rating decision granted entitlement to service connection for L5-S1 disc protrusion with annular tear, discogenic disease at L5-S1 with a central posterior disc protrusion, claimed as a lower back condition, and moderate acute L5 radiculopathy on the left, claimed as a left leg condition, effective January 8, 2009. As such, the Veteran's claim for service connection for a back disability is no longer on appeal.

In a September 2010 rating decision, the RO extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until March 31, 2009, with a 20 percent disability rating effective April 1, 2009.

In an October 2010 rating decision, the RO granted a TDIU, effective July 29, 2009.

In July 2012, the Board remanded the following issues for further development:  entitlement to service connection for a left foot disorder, a left knee disorder, a right knee disorder, a cervical spine disorder, and acute lymphadenitis, suboccipital, on the right; entitlement to an initial increased rating for torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament; and entitlement to a TDIU prior to April 1, 2009.

A March 2016 rating decision granted service connection for a left foot disorder, to include hallux valgus with bunion, and acute lymphadenitis suboccipital, right.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the March 2015 rating decision increased the rating for the Veteran's torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament to 40 percent, effective February 12, 2015, and evaluated the disability under Diagnostic Code 5167, on the basis of loss of use of the left foot.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2012, the Board remanded the appeal for further development.  The Board finds that further action is needed to ensure compliance with the following remand directives:

(i)  Schedule the Veteran for a VA examination to determine the etiology of his right and left knee disorders...The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right and left knee disorders, as shown in MRI studies in March and May 2011, are the result of a disease or injury in active service, including his left ankle and left leg disabilities.

(ii)  Schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disability... The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability shown since August 2007, began in service, or is the result of a disease or injury in active duty.  The examiner should specifically discuss the results of [a] November 201[0] MRI in the examination report.  

(iii)  Refer to the Director of VA's Compensation and Pension Service the Veteran's claim for TDIU during the period from August 4, 2007, to March 31, 2009; for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b)
  
In February 2015, the Veteran was afforded a VA examination.  With respect to the knees, the Veteran reported bilateral joint pain service.  The record shows that the Veteran has asserted that his service-connected left foot and ankle disability caused or aggravated his current right knee disability.  The VA examiner diagnosed right knee meniscal tear status post arthroscopy and left knee meniscal tear.  The examiner opined that these condition are not related to service because they "were diagnosed in year 2011 several years after service.  [Claims] file is silent toward any bilateral knee complaint while in active duty service."

With respect to the cervical spine, the Veteran reported neck pain since service.  Service treatment records show reports of neck pain since stretches.  See, e.g., STR (June 21, 2007).  The VA examiner diagnosed minimal central bulging disk at C4-C5 and lymphadenitis suboccipital right.  The examiner opined that lymphadenitis is related to service but that the bulging disk is not related to service as it was "diagnosed more than one year after service."  In a March 2016 addendum opinion, the examiner opined that it is not possible to differentiate between symptoms of the two conditions as both cause pain and limitation of motion.

The Board finds that an addendum opinion is needed to address the Veteran's report of neck and knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) ("Indeed, it appears that the medical examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service."), citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").  Additionally, an addendum opinion is needed to address the Veteran's theory of secondary service connection, as requested in the July 2012 remand.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the claim for a TDIU prior to April 1, 2009, the Board finds no evidence that the AOJ referred the claim to the Director of VA's Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).  Accordingly, further development is needed to ensure compliance with the July 2012 remand.

The Veteran's claim for a higher initial rating for his left ankle disability is also remanded, as it is inextricably intertwined with the claims remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Specifically, the requested treatment records and medical opinions, particularly those regarding the impact of the service-connected ankle disability on other parts of the body, will likely yield evidence pertinent to the severity and functional impact of the ankle disability.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from February 2016 to present, should be obtained.  If any new records are not in English, the AOJ must provide an official English translation.  To date, all of the non-English evidence of record has been translated to English.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from February 2016 to the present, should be obtained.

If any new records are not in English, the AOJ must provide an official English translation.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  With respect to the Veteran's knee disorder claims, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
Based on this review, the examiner is to address each of the following:

(A)  The examiner should identify any right and/or left knee disorder the Veteran has had since August 2007.
 
(B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left and/or right knee disorder is related to service.

If arthritis is diagnosed, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such manifested within one year after service.

The examiner is to address the Veteran's report of knee pain in and since service.

(C)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left and/or right knee disorder is caused OR aggravated by a service-connected disability, which include a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities.

The examiner is to specifically address the Veteran's contention that his service-connected left foot and ankle disorders caused or aggravated his current knee disorders.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner's report must include a complete rationale for all opinions expressed.

3.  With respect to the Veteran's cervical spine disorder claim, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
Based on this review, the examiner is to address each of the following:

(A)  The examiner should identify any cervical spine disorder (other than the service-connected acute lymphadenitis suboccipital on the right) the Veteran has had since August 2007.

(B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disorder is related to service.

If arthritis is diagnosed, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such manifested within one year after service.

The examiner is to specifically address (i) the Veteran's report of neck pain in and since service and (ii) service treatment records showing complaints of neck pain since stretches.  See, e.g., STR (June 21, 2007).

(C)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disorder is caused or aggravated by a service-connected disability, which include acute lymphadenitis suboccipital on the right, a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should specifically discuss the results of a November 2010 MRI in the examination report.  The examiner's report must include a complete rationale for all opinions expressed.

4.  Then, refer to the Director of VA's Compensation and Pension Service the Veterans claim for TDIU during the period from August 4, 2007, to March 31, 2009; for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b)

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




